DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/11/2021 has been entered.

Response to Arguments
Applicant's arguments filed 3/11/2021 have been fully considered but they are not persuasive.  The arguments regarding the 112 rejections were addressed in the Advisory Action mailed on 3/23/2021.  The arguments regarding the prior art are addressed by the revised rejections.  Both Greene and Barman read on the generic data structure disclosed by the applicant regarding the applicant’s alleged “blockchain”.  The Examiner notes that paragraphs 29 and 30 of the applicant’s specification provide a non-limiting description of the blockchain 126.  The applicant does not provide any technical detail on how a block is defines or how they would be linked.  As explained in the enablement rejection, the applicant’s disclosure cannot be implemented using blockchain technology as it is known in the art.  Therefore the Examiner must give the terms blockchain and blocks an extremely broad interpretation as covering any type of relational data storage.  Both Greene and Barman show examples of storing data .


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for using a centralized database to store and manage content items (see applicant’s “blockchain” engine), does not reasonably provide enablement for using a blockchain (as the term is understood by those of ordinary skill in the art) for storing content items.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to carry out the invention commensurate in scope with these claims.
The term “blockchain” is commonly understood in the art to mean ““a distributed database of records or public ledger of all transactions or digital events that have been executed and shared among participating parties” (see cited paper entitled “BlockChain Technology” by Crosby et al.).  Blockchain technology became well known in the art with the launch of Bitcoin and the publication of the Bitcoin whitepaper in 2008 (also cited on 892).  As explained in Crosby, blockchain technology requires a 
The applicant’s invention functions by having the “blockchain” engine act as a central clearinghouse for sharing content items amongst platforms.  This is shown in Figures 2A-2D.  In Figure 2A, Platform 104A sends content items to the blockchain engine and the blockchain engine creates the blockchain 126.  The content items (110A, 112A, 112B, 112C) are associated with a content identifier 120A and corresponding blockchain 126A as described in paragraph 36 of the specification.  In Figure 2B, content item 112A and its identifier 120A is shared from computing device 106D to Platform 104B.  Platform 104A then sends identifier 120A to the blockchain engine to receive related content (112A, 112B, 112C).  In Figure 2C, a new content item 112D is associated with content items 110A and sent to the blockchain engine by platform 104B with the blockchain engine updating the blockchain 126A.  In Figure 2D, content items 112D is then shared with Platform 104A (presumably the two separate 104B’s in Figure 2D is a typo).   At no point, does the applicant disclose that any of the platforms or the computer devices would maintain an independent copy of blockchain 126A.  Clearly any addition to blockchain 126A is managed solely by the blockchain engine.  To any extent that a copy of the data stored in blockchain 126A happens to be at a platform or a device, it will only be because the platform happened to ask for content or was requested to by a device.   
Figures 2A-2D show a hub and spoke architecture with the blockchain engine being the hub and the platforms being spokes that interact with the central hub.  The applicant’s invention is actually three tiered with a tier of user devices, a tier of platforms, and the blockchain engine as the top tier.  In contrast, Blockchain, as known in the art, is implemented in purely peer to peer system with no hierarchy.  On page 7 of the Crosby reference, blockchain is explained in the “How a blockchain works section”.  As shown in steps 1-3 of Crosby, a block is broadcast to a peer to peer network.  In contrast, 
Paragraph 36 describes how the platform uses API’s to interact with the blockchain engine.  Though paragraph 46 may state that an API may be used to access the blockchain directly, there is no disclosure of what that means.  The applicant has not disclosed any specific way for using an API to access a blockchain 126 independently of the blockchain engine.  There is no disclosure that the blockchain 126 is stored independently of the blockchain engine in such a way that it is independently accessible via an API.  The only reasonable interpretation of paragraph 46 is that API’s are used for the requests shown in Figure 2B in the same manner in which they are described in paragraph 36.
The applicant has not disclosed anything close to a blockchain, as the term is known to those of ordinary skill in the art.  The applicant’s disclosed transactions for managing internet content and comments are all performed centrally by the applicant’s disclosed “blockchain” engine.  The applicant’s 

Claim 5 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the following limitations:
receiving the content identifier for the secondary content from a second platform; 
selecting the blockchain from the plurality of blockchains using the content identifier; and
providing the secondary content from the selected blockchain to the second platform.

Claim 5 recites the following limitation:

providing 

The applicant did not disclose a scenario where the entity that interacts with the platforms (blockchain engine 116) receives a content identifier for secondary content from a platform and then provides both the secondary content and the content identifier by sharing it with the platform.  While the applicant discloses that the content would be returned, the applicant did not disclose that the content identifier that was provided by the platform would be shared back to the platform.  This is shown in Figures 2B and 2D which show that when a platform provides a content identifier, it receives back content only and not also a content identifier.  



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 and 21-26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claim(s) 9-14, 21, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/01081694 by Barman.
As to claim 9, Barman teaches a system (federated commenting service 105) comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: receiving an indication from a first platform to access secondary content associated with content included on a second platform (paragraph 58, the opening of window 5B is an indication at the platform that displays ref. no. 350); determining a content identifier associated with the content (paragraph 63, unique identifier) and with a blockchain in a (paragraph 44, each element entry for a content item stored within the relational database is a “blockchain” according to what is disclosed about a “blockchain” by the applicant.  The relational database clearly holds a plurality of entries and thus a plurality of “blockchains”); accessing the secondary content from at least one block in the “blockchain” associated with the content identifier (paragraphs 53 and 58); and transferring the secondary content stored in the at least one block in the “blockchain” to the first platform as aggregate content (Figure 5B).
As to claim 10, see paragraphs 55 and 63 of Barman.
As to claim 11, see paragraphs 55 and 63 of Barman.
As to claim 12, see ref. nos. 225-235 in Figure 2 of Barman.
As to claim 13, see ref. nos. 225-235 in Figure 2 of Barman.
As to claim 14, see paragraph 42 of Barman.
As to claim 21, Barman teaches a method comprising: receiving, first content on a first platform (paragraph 55); generating a content identifier (paragraph 63, unique identifier) associated with the first content on the first platform and with a blockchain (paragraph 44, each element entry for a content item stored within the relational database is a “blockchain” according to what is disclosed about a “blockchain” by the applicant.  The relational database clearly holds a plurality of entries and thus a plurality of “blockchains”); receiving secondary content from the first platform associated with the first content (Figure 4A); and storing the secondary content in at least one block in the blockchain associated with the content identifier (paragraphs 57 and 58).
As to claim 25, paragraphs 44 and 61 of Barman, the comments are type of content associated with the content.  Paragraph 63 shows the identifier.
As to claim 26, see Figure 2 of Barman which shows that additional comments can be received when content is shared.

9-14 and 21, 25, and 26 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by U.S. Patent Number 10,360,642 to Greene et al.
As to claim 9, Greene teaches a system (content platform 110) comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: receiving an indication from a first platform to access secondary content associated with content included on a second platform (col. 5, lines 1-3); determining a content identifier associated with the content (col. 5, lines 9 and 10) and with a blockchain in a plurality of blockchains  (col. 3, lines 45-50, each element entry for a content item stored within the data store is a “blockchain” according to what is disclosed about a “blockchain” by the applicant.  The data store clearly holds a plurality of entries and thus a plurality of “blockchains”); accessing the secondary content from at least one block in the “blockchain” associated with the content identifier (col. 5, lines 7-10); and transferring the secondary content stored in the at least one block in the “blockchain” to the first platform as aggregate content (col. 5, lines 30-36).
As to claim 10, see col. 5, lines 1-20.
As to claim 11, see col. 3, lines 45-50.
As to claim 12, see col. 6, lines 7-16 and Figure 2.
As to claim 13, see col. 5, lines 1-20 and 30-36.
As to claim 14, see col. 2, lines 15-30.
As to claim 21, Greene teaches a method comprising: receiving, first content on a first platform (step 202 in Figure 2); generating a content identifier (col. 3, lines 45-50 and col. 8, lines 10-22) associated with the first content on the first platform and with a blockchain (col. 3, lines 45-50, each element entry for a content item stored within the data store is a “blockchain” according to what is disclosed about a “blockchain” by the applicant.  The data store clearly holds a plurality of entries and thus a plurality of “blockchains”); receiving secondary content from the first platform associated with the first content (col. 6, lines 7-16 and Figure 2, step 210); and storing the secondary content in at least one block in the blockchain associated with the content identifier (Figure 2, step 212).
As to claim 22, see step 208.
As to claim 23, see step 210.
As to claim 24, see col. 3, line 66-col. 4, line 10, the meta-data is a side chain.
As to claim 25, see col. 3, line 66-col. 4, line 10 the comments are a type of content associated with the social share and the content identifier.
As to claim 26, the comments are created from sharing the social share.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/01081694 by Barman in view of U.S. Patent Application Publication Number 2017/0300976 by Dogruoz et al.
As to claim 1, Barman teaches a system (federated commenting service 105), comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: receiving content from a first platform (paragraph 55, ref. no. 305 is the content); generating a content identifier for the content (paragraphs 55 and 63, the unique identifier); associating the content identifier with the content and with a “blockchain” in a plurality of “blockchains” (paragraph 44, each element entry for a content item stored within the relational database is a “blockchain” according to what is disclosed about a “blockchain” by the applicant.  The relational database clearly holds a plurality of entries and thus a plurality of “blockchains”); receiving secondary content from the first platform, wherein the secondary content is associated with the content (paragraph 57, ref. no. 310 is the secondary content); storing the secondary content in at least one block on the “blockchain”, associated with the content identifier (paragraphs 44 and 63) ; receiving a request for the secondary content from a second platform (paragraph 113); selecting the blockchain from the plurality of blockchains (paragraphs 44, 108, and 113, the federated service uses a database to store each entry/blockchain); and providing the secondary content from the selected blockchain to the second platform (paragraph 114); however Barman does not teach that the request from the second platform includes the content identifier and that the content identifier is used to select the correct entry in the database.
Dogruoz teaches a method where a request from the second platform includes the content identifier and that the content identifier is used to select the correct entry in a database (paragraph 62).
It would have been obvious to one of ordinary skill in the social media art at the time of the applicant’s filing to combine the teachings of Barman regarding requesting comment data related to a content item with the teachings of Dogruoz regarding using a content identifier to request comment data related to a content item because such techniques for accessing data in a database such as that taught by Barman are ubiquitous as shown in by Dogruoz.
As to claim 2, see paragraph 57 and Figure 4A of Barman.
As to claim 3, see paragraph 63 of Barman.
As to claim 6, paragraph 44 of Barman, the links provided by the relational database read on the applicant’s concept of a “sidechain”.
As to claim 7, see ref. nos. 225-235 in Figure 2 of Barman.
As to claim 8, see ref. nos. 225-235 in Figure 2 of Barman.
As to claim 22, it is rejected for the same reasoning as claim 1.
As to claim 23, see Figure 5B of Barman.
As to claim 24, see paragraph 44 of Barman, the links provided by the relational database read on the applicant’s concept of a “sidechain”.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/01081694 by Barman in view of U.S. Patent Application Publication Number 2017/0300976 by Dogruoz et al. in further view of U.S. Patent Application Publication Number 2011/0280228 by McCann et al.
As to claim 5, the Barman-Dogruoz combination renders claim 1 obvious; however Dogruoz does not explicitly teach returning the content identifier with the content.
McCann teaches receiving a request for database content with a content identifier and returning both the content and the content identifier (paragraphs 52-55 and Figures 4 and 5).
It would have been obvious to one of ordinary skill in the social media art at the time of the applicant’s filing to combine the teachings of Dogruoz regarding requesting content from a database using a content ID with the teachings of McCann regarding returning the content and the content ID in response to such a request because such information clearly identifies the subject of the response to the original request.

s 1-3, 6-8, and 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,360,642 to Greene et al. in view of U.S. Patent Application Publication Number 2017/0300976 by Dogruoz et al.
As to claim 1, Greene teaches a system (content platform 110), comprising: a non-transitory memory storing instructions; and one or more hardware processors coupled to the non-transitory memory and configured to read the instructions from the non-transitory memory to cause the system to perform operations comprising: receiving content from a first platform (step 202 in Figure 2); generating a content identifier for the content (col. 3, lines 45-50); associating the content identifier with the content and with a blockchain in a plurality of blockchains (col. 3, lines 45-50, each element entry for a content item stored within the data store is a “blockchain” according to what is disclosed about a “blockchain” by the applicant.  The data store clearly holds a plurality of entries and thus a plurality of “blockchains”); receiving secondary content from the first platform, wherein the secondary content is associated with the content (col. 6, lines 7-16); storing the secondary content in at least one block on the “blockchain” associated with the content (col. 3, lines 45-50 and col. 6, lines 7-16); receiving a request for the secondary content from a second platform (Figure 2, step 202); selecting the blockchain from the plurality of blockchains using a content identifier (Figure 2, steps 204 and 206); and providing the secondary content from the selected blockchain to the second platform (Figure 2, step 208); however Greene does not teach that the request from the second platform includes the content identifier and that the content identifier is used to select the correct entry in the database.
Dogruoz teaches a method where a request from the second platform includes the content identifier and that the content identifier is used to select the correct entry in a database (paragraph 62).
It would have been obvious to one of ordinary skill in the social media art at the time of the applicant’s filing to combine the teachings of Greene regarding requesting comment data related to a content item with the teachings of Dogruoz regarding using a content identifier to request comment 
As to claim 2, see col. 5, lines 1-3 of Greene.
As to claim 3, see col. 5, lines 7-10 of Greene.
As to claim 4, see col. 5, lines 7-10 and 30-36 of Greene.
As to claim 6, see col. 3, line 59-col. 4, line 10 of Greene, the meta data is a side chain that stores content owner name.
As to claim 7, see Figure 2 of Greene.
As to claim 8, see Figure 2 of Greene.
As to claim 22, it is rejected for the same reasoning as claim 1.
As to claim 23, see step 210 of Greene.
As to claim 24, see col. 3, line 66-col. 4, line 10 of Greene, the meta-data is a side chain.

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Number 10,360,642 to Greene et al. in view of U.S. Patent Application Publication Number 2017/0300976 by Dogruoz et al. in further view of U.S. Patent Application Publication Number 2011/0280228 by McCann et al.
As to claim 5, the Greene-Dogruoz combination renders claim 1 obvious; however Dogruoz does not explicitly teach returning the content identifier with the content.
McCann teaches receiving a request for database content with a content identifier and returning both the content and the content identifier (paragraphs 52-55 and Figures 4 and 5).
It would have been obvious to one of ordinary skill in the social media art at the time of the applicant’s filing to combine the teachings of Dogruoz regarding requesting content from a database using a content ID with the teachings of McCann regarding returning the content and the content ID in 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS B BLAIR whose telephone number is (571)272-3893.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on 571-272-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DOUGLAS B BLAIR/Primary Examiner, Art Unit 2442